Citation Nr: 1644631	
Decision Date: 11/28/16    Archive Date: 12/09/16

DOCKET NO.  14-38 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for residuals of prostate cancer as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1972.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in September 2015.  A transcript of this proceeding has been associated with the claims file.  

This appeal is being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and the Virtual VA claims processing systems.  


FINDINGS OF FACT

1.  The Veteran was stationed at the Royal Thai Air Force Base (RTAFB) in Ubon, Thailand from June 1969 to June 1970.

2.  Declassified Department of Defense reports show that herbicide agents were used during the Veteran's service at Ubon Royal Thai Air Force Base (RTAFB). 

3.  Based on his credible assertion of serving near the perimeter of Ubon RTAFB, and resolving all doubt in his favor, the Veteran is found to have been exposed to herbicide agents during his active service.

4.  The medical evidence establishes that the Veteran was diagnosed with prostate cancer in February 2009 and underwent prostatectomy in May 2009.

5.  The Veteran's prostate cancer residuals are presumed related to his exposure to herbicide agents while serving in Thailand.


CONCLUSION OF LAW

The criteria for service connection for residuals of prostate cancer, as presumed related to active military service, are met. 38 U.S.C.A. §§ 1110, 1131, 1112, 1113, 1116, 5107(b) (West 2014); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his prostate cancer is related to his service with the United States Air Force from March 1968 to March 1972.  Specifically, he notes that prostate cancer is a presumptive disorder for those Veterans who set foot in Vietnam during the Vietnam era pursuant to 38 C.F.R. § 3.309 as due to herbicide exposure.  While the Veteran does not contend that he ever set foot in Vietnam, he notes that he was stationed at RTAFB in Thailand during the Vietnam era and was exposed to herbicides during this service.  

I. Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The governing law provides that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f).  

VA regulations provide that, if a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for several disorders, to include prostate cancer).  38 C.F.R. § 3.309(e); See also 75 Fed. Reg. 53,202 (Aug. 31, 2010).
 
"Service in the Republic of Vietnam," includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  The VA General Counsel has determined that the regulatory definition (which permits certain personnel not actually stationed within the borders of the Republic of Vietnam to be considered to have served in that Republic) requires that an individual actually have been present within the boundaries of the Republic.  See VAOPGCPREC 27-97.  Specifically, the General Counsel has concluded that in order to establish qualifying "service in Vietnam" a veteran must demonstrate actual duty or visitation in the Republic of Vietnam. 

VA procedures for verifying exposure to herbicides in Thailand during the Vietnam Era are detailed in the VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C ("M21-1MR").  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in the "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure. 

The majority of troops in Thailand during the Vietnam Era were stationed at the Royal Thai Air Force Bases (RTAFB) of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10(q).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

II. Analysis

In this case, the Veteran's private treatment records show a diagnosis of prostate cancer as early as February 2009 followed by prostatectomy in May 2009.  He filed a claim for service connection for prostate cancer in September 2012.  

Personnel records and service treatment records clearly show that the Veteran was stationed at the RTAFB in Ubon, Thailand from June 1969 to June 1970.  The question remains as to whether the Veteran was exposed to herbicides while stationed in Thailand.  Giving the Veteran the benefit of the doubt, the Board finds his job duties brought him near the perimeter of the Ubon RTAFB and he was likely exposed to herbicides during that service.

The Veteran has stated that he served at the RTAFB at Ubon with the Munitions Maintenance Squadron.  During the September 2015 Board hearing the Veteran testified that his primary job was to build, warehouse, store, and deliver munitions to the flight line. He testified that his duties involved testing components and that the testing was conducted at a shop located approximately 50 feet from the perimeter fence line.  In support of his contentions, the Veteran has submitted several maps of FTAFB at Ubon showing the munitions building to be close to the perimeter.  The Veteran also testified that he left the base on several occasions using the front gate which was also along the perimeter of the base.  The Veteran further testified that on one occasion in January 1970, he was taking a trailer load of bombs to the flight line and was close enough to the perimeter to see that an enemy sniper was pointing a rifle at him.

The Board finds that there is no basis in the record to question the Veteran's credibility regarding his statements as to the nature and responsibilities of his service while at Ubon RTAFB.  The Veteran's personnel records show that he was stationed at Ubon RTAFB from June 12, 1969 to June 12, 1970.  His military occupational specialty (MOS) was munitions specialist.  His duties involved testing components and assembling bombs.  Consequently, the Board finds that the evidence supports a finding that the Veteran's daily work duties brought him not only near the perimeter of Ubon RTABF, but that he crossed the perimeter when leaving the base on several occasions.  Consequently, the Board finds that the Veteran was likely exposed to herbicides while stationed in Thailand.  As such, service connection for residuals of prostate cancer is warranted on a presumptive basis.  The appeal is granted.


ORDER

Service connection for residuals of prostate cancer is granted.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


